Title: From John Adams to John Taylor, 25 December 1814
From: Adams, John
To: Taylor, John



No. 21.
Dear Sir
Quincy December 25. 1814

The Corporeal Inequalities among Mankind, from the Cradle, and from the Womb, to the Age of Oglethorp and Parr,  the intellectual Inequalities from Blackmore to Milton, from Cocker to Neuton and from Behmen to Lock, are So obvious and notorious, that I could not expect they would have been doubted. The moral Equality, that is, the Innocence, is only at the Birth; As soon as they can walk and Speak you may discern a moral Inequality. These Inequalities, physical, intellectual and moral I have called Sources of a natural Aristocracy, and Such they are have been and will be. And it would not be dangerous to Say they are Sources of all the artificial Aristocracies that have been, are, or will be.
Can you Say that these physical and intellectual and moral Inequalities produce no Inequalities of Influence, Consideration and Power in Society?
You say “Upon the truth or Error of this distinction, the Truth or Error of this distinction Mr. Adams’s mode of reasoning, and of this Essay, will Somewhat depend.” I know not, whether I ought not to join Issue with you, Upon this point.
State the question or questions then fairly and candidly between Us.
1. Are there or are there not physical, corporeal, material Inequalities, among Mankind from the Embrio to the Tomb?
2. Are there or are there not intellectual Inequalities, from the first opening of the Senses, the sight, the hearing, the taste the Smell and the touch, to the final loss of all Sense?
3 Are there not moral Inequalities, discernible almost if not quite from the original Innocence to the last Stage of Guilt and depravity?
4 From these Inequalities, physical intellectual and moral, does there or does there not arise a natural Aristocracy among Mankind? or in other Words, some Men, who have greater Capacities and Advantages to acquire the Love Esteem and respect of their fellow Men, more Wealth Fame Consideration, honour Influence and Power in Society, than other Men?
When, where, have I Said, that Men were always morally, the Same? Never; in word or writing. I had Said,1 p. 109 V. 1. There is an Inequality of Wealth, and in2. p. 110. There is an Inequality of Birth. 3. page 116. There are great Inequalities of Merit Talents, Virtues, Services and Reputations. 4. p. 116 There are a few, in whom all these Advantages of Birth, Fortune  & Fame are united.
I then go on to Say These Sources of Inequality common to every People, founded in the constitution of nature, a natural Aristocracy &c. &c.
Now Sir, Let me modestly and civilly request of you a direct and simple Answer to the Three foregoing Questions. Aye or No. Yea or Nay. You and I have been So drilled to Such answers that We can have as little difficulty in pronouncing them as in Understanding them: at least unless We have become greater Proficients in Pyrrhonism, than We were when We lived together.
When I Shall be honoured with your Yea or Nay, to those three questions I hope I shall know the real questions between Us, and be enabled to confess my Error, express my doubts or State my Replication.
But, Sir, Let me ask you, Why you direct your Artillery at me alone? At me, a simple Individual “in Town obscure, of humble Parents born”? I had fortified myself, behind the Entrenchments of Aristotle, Livy, Sidney, Harrington, Dr. Price, Macchiavel Montesquieu Swift &c. You should have battered down these Strong Outworks, before you could demolish me.
The Word “Crown” which you have quoted from me in your Eighth page, was used merely to Signify The Executive Authority. You, Sir, who are a Lawyer, know that this Figure Signifies nothing more nor less. “The Prince” is used by J. J. Rousseau and by other Writers on the Social Compact for the Same thing. Had I been blessed with time to revise a Work which is full of Errors of the Press, I should have noted this as an Erratum, especially if I had thought of guarding against malevolent Criticisms in America. I now request a formal Erratum Page 117, at the Botom. Dele “Crown” and insert “Executive Authority.”
In your 8th. page You begin to consider my natural Causes of Aristocracy.
1. “Superior Abilities.” Let Us keep to nature and Experience. Is there no difference among Children or Men in natural Abilities? Is there no Such Thing as Genius? Had Raphael no more Genius than the common Sign Post Painters? Had Neuton no more Genius than even his great Master, that learned profound and most excellent Man Dr. Barrow? Had Alexander no more Genius than Darius? Had Cæsar no more than Cataline or even than Pompey? Had Napoleon no more than Santerre? Has The Honourable John Randolph no more than Nimrod Hughs and Christopher Macpherson? Has every Clerk in a Counting house as great a Genius for Numbers as Zerah Colburne, who at Six Years of Age demonstrated faculties which Sanderson and Neuton never possessed in their ripest days? Is there in the World a Father of a Family who has not perceived diversities, in the natural Capacities of his Children?
These plain questions deserve direct Answers. If you allow that there are natural Inequalities of Abilities: consider the Effects. What Effects did the Genius of Alexander produce? They are visible to this day. And what Effects has the Genius of Napoleon produced? They will be felt for 3000 years to come. What Effects have the Genius of Washington and Franklin produced? Had these Men no more Influence in Society than the ordinary Average of other Men? Genius is Sometimes long lived and accumulates Fame Wealth and Power, greater than can be commanded by Millions of ordinary Citizens. These Advantages are Sometimes applyed to good Purposes and Sometimes to bad,

John Adams